Citation Nr: 1229776	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his former Commanding Officer




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2012, the Veteran and his former Commanding Officer testified before the undersigned Veterans Law Judge in a Travel Board hearing at the Atlanta RO.  A transcript of that hearing is in the claims file. 

The issue of service connection for tinnitus was raised during the hearing, but it is not on appeal; so the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied by the RO in a rating decision dated in March 1991; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the March 1991 rating decision relates to an unestablished fact necessary to decide the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.

3.  The Veteran was regularly exposed, without benefit of hearing protection, to excessively loud noise, including revving jet engines and cannon fire, in performance of his job on an aircraft carrier during active service; and there is competent medical evidence and credible lay evidence in support of the Veteran's assertion of a nexus between his bilateral sensorineural hearing loss disorder and his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted to reopen the claim of service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral sensorineural hearing loss disability is established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the benefits sought on appeal; namely, the Veteran's request to reopen a previously denied claim for service connection for bilateral hearing loss, and entitlement to service connection for bilateral hearing loss..  Given the favorable disposition of these issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and material evidence 

In a rating decision in March 1991, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the March 1991 decision is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011).

In May 2007, the Veteran filed a new claim for service connection for bilateral hearing loss.  In a rating decision in April 2008 the RO denied the claim on the grounds of no new and material evidence.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in May 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the March 1991 denial was that there was no record of any complaints or treatment for hearing loss in service treatment records; and because the Veteran had had military and civilian noise exposure.  

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  
The evidence compiled since the March 1991 rating decision includes a written statement, dated in August 2004, from the Veteran's former Commanding Officer.  According to this witness, a retired Marine Corps Colonel, the Veteran's was exposed to prolonged, excessively loud noise in the performance of his duties on the flight deck, hanger bays, and gun tubs of the aircraft carrier U.S.S. RANDOLPH CVA-15 from 1957 to 1958, including the revving of jet engines and the firing of 5 inch anti-aircraft guns.  He added that the Veteran did not wear the protective ear-muffs required of deck personnel because he would not have been able to hear and respond to calls or commands.  

The evidence also includes a letter, dated in August 2005, from a private otolaryngologist, who advised that the Veteran has noise induced high frequency neurosensory hearing loss.  He also stated that the Veteran's hearing loss is compatible with the Veteran's exposure to cannon fire and jet engine noise on the flight deck of a carrier without benefit of ear protection.

Lastly, the Veteran testified, during his July 2012 Travel Board hearing, that he first noticed a decline in his hearing during active duty service, but did not go see a doctor or corpsman because he was young, a Marine, and in no pain.  He testified that he just adapted to his decreasing hearing.  He added that had he known how severe the disorder would become he would have reported his symptoms during service..  He further testified that he was regularly exposed, for eighteen months, to jet engine noise and heavy artillery blasts (cannon fire) in performance of his duties on the flight deck of an aircraft carrier, and that he was given, and wore, no hearing protection.  He stressed that his hearing was fine when he went in to service, but not when he separated.  The Veteran's former Commanding Officer also appeared during the 2012 Board hearing and reiterated his prior assertion that the Veteran was exposed to excessively loud noises in the performance of his tasks on an aircraft carrier.  

The new evidence directly addresses the reasons for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for bilateral hearing loss is granted.

Service connection

Having reopened the claim for service connection for bilateral hearing loss based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim de novo, based on the whole record.  For the reasons that follow the Board finds that a grant of service connection for bilateral hearing loss is warranted.

The Veteran attributes his hearing loss to exposure to excessively loud noise, including jet engines, ship's cannon fire, and other weapons fire, during his Marine Corps service.  Significantly, he does not allege, and there is no record of, any pre-service noise exposure.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A private medical record dated in 1986 relates complaints of hearing loss, and VA audiology clinic records dating from 2002 advise of severe sensorineural hearing loss.  On VA examination in April 2005 there was moderate sensorineural hearing loss at 2000 Hertz to a severe to profound sensorineural hearing loss from 3000 to 4000 Hertz in the right ear; and mild sensorineural hearing loss at 2000 Hertz dropping to a severe sensorineural hearing loss from 3000 to 4000 Hertz in the left ear.  So the medical evidence confirms that the Veteran has a current bilateral sensorineural hearing loss disorder.  The issue thus is whether there is a relationship to service.  

Preliminarily, the Board finds that in-service medical records, which arguably show that the Veteran's hearing was within normal limits at the time of his separation from service, are not dispositive as to whether the Veteran suffered from diminished hearing during service since the only gauge of the Veteran's hearing capacity during service was subjective "whispered voice" testing.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  The Board will therefore consider whether other evidence supports or belies incurrence during service.  Id.

According to the Veteran, he first noticed some loss of hearing while in service, but because he was a young, strong Marine, and in no pain, he did not complain but just carried on.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran's claim seeks disability benefits).  There is no medical or other evidence that opposes this assertion.  Moreover, the Veteran's former commanding officer swears that the Veteran was exposed, without benefit of hearing protection, to excessively loud noise, including the revving of jet engines and cannon fire, in the performance of his duties on the flight deck, hanger bays, and gun tubs of an aircraft carrier, and the Board has no reason to doubt the veracity of this officer's assertions.  See Owens v. Brown, 7 Vet. App. 429 (1995) (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds the Veteran's assertion of having had some difficulty with his hearing during service to be consistent with the circumstances of his service, and therefore credible.  38 C.F.R. § 3.303(a).  

And according to a private otolaryngologist, the Veteran's hearing loss pattern is noise induced and consistent with exposure to cannon fire and jet engine noise.  The Board finds this opinion, which was made by an ear disease specialist after review of VA audiology clinic records and a discussion with the Veteran regarding his past experiences, to be highly probative evidence in favor of the Veteran's claims.  Owens, 7 Vet. App. 429 (providing that it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).   

Moreover, the Veteran insists that his hearing loss not only began during service, but has persisted since its onset; and the Board finds this contention, which is uncontroverted by any other evidence of record, to be probative evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).

On the other hand, according to the 2005 VA examiner, while the Veteran likely experienced acoustic trauma during service, the Veteran's hearing loss is not related to service because the Veteran had hazardous noise exposure, post-service, as a Trooper, and because whispered and shouted voice test results were normal at the time of the Veteran's separation from service.  However, the examiner acknowledged that the Veteran's wore hearing protection during his occupation as a Trooper, and that this employment did not commence until 1972; some 13 years after service.  Moreover, the examiner's assertion that the Veteran's hearing was normal on separation is not persuasive since "whispered voice" tests are not only subjective, they cannot identify threshold shifts.  Thus, whispered voice tests do not serve as reliable evidence of normal hearing or hearing impairment.  Additionally, although conceding that the Veteran had been exposed to acoustic trauma during service and noting the Veteran's report of hearing trouble (including tinnitus) both during and since service, the examiner based her own opinion on the absence of medical evidence during this interim.  See Dalton 23 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service).  Finally, the examiner stated that the Veteran's opinion as to the etiology of his hearing loss was speculative since a pure tone audiogram was not performed until 13 years after service, despite the Veteran's assertion, during the 2005 examination, of difficulty hearing since the early '60s.  See Dalton.  Because the VA examiner's opinion is premised on the results of subjective whispered voice testing during the 1950s, and on the absence of interim medical records for 13 years after service, it is accorded little probative weight.  See Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (providing that nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself).  

Accordingly, and for the reasons just expounded, the Board finds that while there is no contemporaneously written record of hearing loss during service and for many years thereafter, the evidence is at least in equipoise as to whether the Veteran's current hearing loss began during service.  Therefore, and resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin . . . or any other point, such doubt will be resolved in favor of the claimant.").  


ORDER

New and material evidence having been submitted, the Veteran's request to reopen a claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


